Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 8/21/2020.  
Claims 1-19 are pending and examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitations “computer readable media having encoded thereon computer readable and computer executable instruction that, when executed, implements a method for managing an accounts receivable debt between a first party and a second party, the debt being owed by said first party to said second party, the method comprising…”  Does the claim refer to “computer readable media” claim? Or Does the claim refer to a method claim?  It is indefinite and not clear.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 recites a “computer readable media”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  By adding "non-transitory" to the claim would avoid the rejection under this section.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…receiving an indication that said debt exists, said indication including an amount for said debt; adding a record of said debt to a blockchain data structure; determining a settlement price for said debt, said settlement price being less than a full amount for said debt; settling said debt for said settlement price such that at least a portion of funds paid for said settlement price are funds invested by at least one third party; receiving said full amount for said debt from said first party; sending a portion of said full amount to said at least one third party as a predetermined return…”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contracts; legal obligations, marketing or sales activities or behaviors, business relation) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a plurality of networked data processing devices that perform the steps of the claim.  The plurality of networked data processing devices are recited at a high-level of generality to perform the functions of “…receiving…an indication that said debt exists; adding…a record of said debt to a blockchain data structure; determining… a settlement price for said debt; receiving… full amount of debt; sending…a portion of said full amount…; and recording…details and results in the blockchain data structure”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the additional limitations of the claim perform the functions of “…receiving…an indication that said debt exists; adding…a record of said debt to a blockchain data structure; determining… a settlement price for said debt; receiving… full amount of debt; sending…a portion of said full amount…; and recording…details and results in the blockchain data structure”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claims 14 and 19 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-13 and 15-18, these claims recite limitations that further define the abstract idea noted in claim 1, 14 and 19.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). 
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form thebasis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claims 1, 3-5, 7, 9, 12 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lugli et al. (2017/0270493).
As per claim 1, Lugli teaches a method for managing an accounts receivable debt between a first party and a second party, the debt being owed by said first party to said second party (see the entire of the disclosure and at least paragraph 7), the method comprising:
	a) receiving an indication that said debt exists, said indication including an amount for said debt (via transmit a remittance request directly to the processing system 102 for the remittance of the transaction amount to the recipient system, see the entire of the disclosure and at least paragraph 35);
	b) adding a record of said debt to a blockchain data structure (see the entire of the disclosure and at least paragraphs 52-53 and 57);
	c) determining a settlement price for said debt, said settlement price being less than a full amount for said debt (via a third party system may offer a very low annual percentage rate to that recipient entity to advance cash on the strength of the comfort identified via the ledger.   Since a fixed interest rate is charged to obtain the cash in advance, therefore the settlement price could be deemed as being less than the full amount, i.e. settlement price = full amount - interest charge, see paragraph 56);
	d) settling said debt for said settlement price such that at least a portion of funds paid for said settlement price are funds invested by at least one third party (see paragraph 56 and element 124, Fig.1);
	e) receiving said full amount for said debt from said first party (via the sender entity pays their invoices, see paragraph 56);
	f) sending a portion of said full amount to said at least one third party as a predetermined return (via indicating the third party system is to be paid, see paragraph 56).
	g) recording details and results of steps c) - f) in at least one entry in said blockchain data structure (see paragraphs 53-57); 
	wherein said blockchain data structure and its contents are continuously replicated across a plurality of networked data processing devices (see paragraphs 53-57 and Fig.1).
	As per claim 3, Lugli teaches the limitation wherein said contents of said blockchain data structure are encrypted (via hash value and hashing algorithms, see paragraph 57, element 110, Fig.1).
	As per claim 4, Lugli teaches the limitation wherein said second party operates at least one of said plurality of data processing devices (see paragraphs 53-57 and Fig.1).
	As per claim 5, Lugli teaches the limitation wherein said debt is incurred for services rendered to said first party by said second party (see paragraphs 27-41 and Fig.1).
	As per claim 7, Lugli teaches the limitation wherein said services are marketing related (see paragraphs 27-41, 48 and Fig.1).
	As per claim 9, Lugli teaches the limitation wherein said predetermined return is equal to a fixed percentage of said full amount of said debt (via charging an annual percentage rate to advance cash, see paragraph 56).
	As per claim 12, Lugli teaches the limitation wherein a settlement of said debt is performed in at least two payments (see paragraphs 27-41 and 113-119).
	As per claim 19, Lugli teaches a computer readable media for managing an accounts receivable debt between a first party and a second party, the debt being owed by said first party to said second party (see the entire of the disclosure and at least paragraph 7), the method comprising:
	a) receiving an indication that said debt exists, said indication including an amount for said debt (via transmit a remittance request directly to the processing system 102 for the remittance of the transaction amount to the recipient system, see the entire of the disclosure and at least paragraph 35);
	b) adding a record of said debt to a blockchain data structure (see the entire of the disclosure and at least paragraphs 52-53 and 57);
	c) determining a settlement price for said debt, said settlement price being less than a full amount for said debt (via a third party system may offer a very low annual percentage rate to that recipient entity to advance cash on the strength of the comfort identified via the ledger.   Since a fixed interest rate is charged to obtain the cash in advance, therefore the settlement price could be deemed as being less than the full amount, i.e. settlement price = full amount - interest charge, see paragraph 56);
	d) settling said debt for said settlement price such that at least a portion of funds paid for said settlement price are funds invested by at least one third party (see paragraph 56 and element 124, Fig.1);
	e) receiving said full amount for said debt from said first party (via the sender entity pays their invoices, see paragraph 56);
	f) sending a portion of said full amount to said at least one third party as a predetermined return (via indicating the third party system is to be paid, see paragraph 56).
	g) recording details and results of steps c) - f) in at least one entry in said blockchain data structure (see paragraphs 53-57); 
	wherein said blockchain data structure and its contents are continuously replicated across a plurality of networked data processing devices (see paragraphs 53-57 and Fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 10, 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lugli et al. (2017/0270493) and further in view of Kay et al. (2009/0024500).

As per claim 2, Lugli does not teach the method wherein said predetermined return is equal to a fixed percentage of said settlement price.
Kay teaches this limitation wherein said predetermined return is equal to a fixed percentage of said settlement price (via factoring may only advance approximately 80% of the receivable at a cost, for example, of Libor two to four percent, see paragraph 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by Kay in order to provide a predetermined return in Lugli so that the settling debt would be processed more accurately.
As per claim 6, Lugli does not teach the method wherein said services are advertising related.
Kay teaches this limitation wherein said services are advertising related (see paragraphs 53-54 and 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by Kay in order to provide a web advertising service so that the account receivable debt in Lugli would be processed more efficiently.
	As per claim 8, Lugli does not teach the method wherein said services are related to online advertising.
Kay teaches this limitation wherein said services are advertising related (see paragraphs 53-54 and 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by Kay in order to provide a web advertising service so that the account receivable debt in Lugli would be processed more efficiently.
As per claim 10, Lugli does not teach the method wherein said debt is settled before a specific period of time elapses from when said debt is incurred.
Kay teaches this limitation wherein said debt is settled before a specific period of time elapses from when said debt is incurred (see paragraph 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by Kay so that the account receivable debt in Lugli would be avoid with a time elapse.
As per claim 11, Lugli does not teach the method wherein said specific period of time is, at most, 90 days.
Kay teaches this limitation wherein said debt is settled before a specific period of time elapses from when said debt is incurred (see paragraph 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by Kay so that the account receivable debt in Lugli would be avoid with a time elapse.
Claims 13-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lugli et al. (2017/0270493) and further in view of McConnell et al. (2019/0385236).
	As per claim 13, Lugli does not teach the method wherein at least one token is generated to indicate said funds invested by said at least one third party.
	McConnell teaches this limitation wherein at least one token is generated to indicate said funds invested by said at least one third party (via investor is known as third party, see paragraphs 40-66 and Fig.1-Fig.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by McConnell in order to provide the generated token in Lugli so that the account receivable debt in Lugli would be processed more efficiently and conveniently.
	As per claim 14, Lugli a system for managing at least one debt between a first
party and a second party, said second party being owed said debt by said first party, the system comprising:
	a main server for:
	receiving an indication that said debt exists, said indication including a full amount for said debt (via transmit a remittance request directly to the processing system 102 for the remittance of the transaction amount to the recipient system, see the entire of the disclosure and at least paragraph 35);
	adding a record of said debt to a blockchain data structure (see the entire of the disclosure and at least paragraphs 52-53 and 57);
	managing said debt between said first party and said second party such that said debt is settled for an amount that is less than said full amount for said debt (via a third party system may offer a very low annual percentage rate to that recipient entity to advance cash on the strength of the comfort identified via the ledger.  Since a fixed interest rate is charged to obtain the cash in advance, therefore the settlement price could be deemed as being less than the full amount, i.e. settlement price = full amount - interest charge, see paragraph 56 and Fig.1).
Lugli does not teach the limitations wherein managing at least one token having a monetary value such that transactions regarding said at least one token are recording in said blockchain data structure; wherein said at least one token indicates funds invested by at least one third party and said funds are used to at least partially settle said debt.
 McConnel teaches these limitations wherein managing at least one token having a monetary value such that transactions regarding said at least one token are recording in said blockchain data structure; wherein said at least one token indicates funds invested by at least one third party and said funds are used to at least partially settle said debt (via issuing the tokens to the investors may comprise causing one or more transactions to be added to the distributed ledger.  Investor is known as third party, see paragraphs 40-66, Fig.1, Fig.2 and Fig.7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by McConnell in order to provide a trusted token accounting system in Lugli so that the account receivable debt in Lugli would be processed more efficiently and conveniently with McConnell’s trusted token.
	As per claim 15, Lugli teaches the limitations wherein said blockchain data structure and its contents are continuously replicated across a plurality of networked data processing devices (see paragraphs 53-57 and Fig.1).
	As per claim 16, Lugli teaches the limitations wherein said main server communicates with at least one accounting computer for at least one of said first party and said second party to
thereby receive said indication of said debt see paragraphs 53-57, element 114, 116 and Fig.1).
	As per claim 17, Lugli does not teach the limitations wherein said at least one token is generated by said main server.
	McConnell teaches this limitation wherein said at least one token is generated by said main server (via the tokens may be generated and/or issued by one or more of the plurality of nodes. The tokens may be generated and/or issued by a computing device. The computing device may be in communication with the plurality of nodes, see paragraphs 19, 40-66, 71-80 Fig.1, Fig.2 and Fig.7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by McConnell in order to provide a trusted token accounting system in Lugli so that the account receivable debt in Lugli would be processed more efficiently and conveniently with McConnell’s trusted token.
	As per claim 18, Lugli does not teach the limitations wherein said at least one token is stored in a token exchange server on behalf of said at least one third party.
	McConnell teaches this limitation wherein said at least one token is stored in a token exchange server on behalf of said at least one third party, see paragraphs 5, 31-55, Fig.1-Fig.2 and Fig.9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugli to include all the limitations above as taught by McConnell in order to provide a computer/trust accounting system in Lugli so that the account receivable funds in Lugli would be exchanged more efficiently and conveniently with McConnell’s trusted token.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694